DETAILED ACTION
Amendment and Request for Continued Examination received 15 November 2021 is acknowledged.  Claims 1-32 are pending and have been considered as follows.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-12, 14-17, 25-27, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langlois (US Pub. No. 2012/0283844).

As per Claim 1, Langlois discloses a wearable system (10) (Figs. 1, 2A-2B, 14-16; ¶40-49, 153-160) comprising:
an exosuit (20, 30, 40) configured to span one or more joints of a wearer (Fig. 1; ¶40-41);
at least one actuator (50/144) configured to generate a force in the exosuit (20, 30, 40) (Figs. 1, 2A-2B, 14-16; ¶40-48, 54);
at least one sensor (142) configured to measure information (as per arrows into sensors 142 from environment 150 and actuator 144) for evaluating an objective function (as per signal from 120 to 130) associated with an interaction between the wearer and the exosuit (20, 30, 40) (Figs. 2A-2B, 14-16; ¶42-52, 153-160); and
at least one controller (60, 100, 100’, 1100, 1100’, 2100) (Figs. 1, 2A-2B, 14-16; ¶40-52, 153-160) configured to:
actuate the at least one actuator (144) according to at least one actuation profile (as per signal from 130 to 144) (Figs. 2A, 2B, 3; ¶42-60),
evaluate the objective function (as per signal from 120 to 130) based on the information (as per arrows into sensors 142 from environment 150 and actuator 144) measured by the at least one sensor 
update a target value (as per “dynamically modify the compensated control parameters … or to modify the control parameters …, to generate tuned control parameters” in ¶155) of at least one parameter (as per proportional and derivative gains) of the at least one actuation profile (as per signal from 130 to 144) towards a target based at least in part on the objective function (as per signal from 120 to 130) (Figs. 2A, 2B, 3, 14-16; ¶153-165),
adjust the at least one parameter (as per proportional and derivative gains) of the at least one actuation profile (as per signal from 130 to 144) based on the updated target value (as per “dynamically modify the compensated control parameters … or to modify the control parameters …, to generate tuned control parameters” in ¶155) and the resulting change in the objective function (as per signal from 120 to 130) (Figs. 2A, 2B, 3, 14-16; ¶153-165), and
continue (as per 324 in Fig. 20) to actuate, evaluate, update and adjust to optimize the objective function (as per signal from 120 to 130) (Figs. 2A, 2B, 3, 14-16, 20; ¶153-165, 194-207).

As per Claim 2, Langlois further discloses wherein the at least one parameter (as per proportional and derivative gains) of the at least one actuation profile (as per signal from 130 to 144) is selected from the group consisting of: an onset timing of actuation, an offset timing of actuation, a rate of actuation (as per derivative gains) (¶131-152), a timing at which a maximum amplitude of actuation is reached, a maximum amplitude of actuation, a minimum amplitude of actuation, and an overall shape of the actuation profile.
As per Claim 3, Langlois further discloses wherein the objective function (as per signal from 120 to 130) includes one or a combination of energy expenditure, locomotive efficiency, locomotive output (as per “control parameters to control the actuator 144” in ¶47) (Figs. 2A-2B; ¶42-52), ground clearance, gait symmetry, similarity of joint kinematics to normative data, time integral of muscular activity, 

As per Claim 4, Langlois further discloses wherein the objective function (as per signal from 120 to 130) includes one or a combination of displacement of the exosuit (20, 30, 40) (as per “control the actuator 144” in ¶47) (Figs. 1, 2A, 2B; ¶41-52), comfort of the wearer, pressure at an interface between the wearer and the exosuit, load transfer along the wearer, and actuator force.

As per Claim 5, Langlois further discloses wherein the objective function (as per signal from 120 to 130) includes one or a combination of electrical power consumption; consistency of assistive forces (as per “external perturbation torque amplitude changes” in ¶184) (Figs. 13-15; ¶183-193); maximum and average actuator position, velocity, acceleration, or jerk; and temperature.

As per Claim 6, Langlois further discloses wherein evaluating the objective function (as per signal from 120 to 130) includes one or a combination of obtaining a direct measurement of the objective function using the one or more sensors; calculating or approximating (as per signal from 142 to 135) the objective function (as per signal from 120 to 130) using the information measured by the one or more sensors (142) (Figs. 14-16; ¶153-165); and measuring, calculating, or approximating a proxy correlated with the objective function using the information measured by the one or more sensors.

As per Claim 7, Langlois further discloses wherein the information for evaluating the objective function (as per signal from 120 to 130) includes one or a combination of an angle (as per “position 

As per Claim 9, Langlois further discloses wherein the information for evaluating the objective function (as per signal from 120 to 130) includes one or a combination of a current or a voltage used during actuation of the exosuit; a temperature of one or more components of the exosuit; a force generated by the at least one actuator; a force delivered to the exosuit; and a force, torque (as per “perturbation torque” in ¶115, 184), or power delivered to the wearer of the exosuit.

As per Claim 10, Langlois further discloses wherein the at least one sensor (142) includes one or a combination of an inertial measurement unit, a joint angle sensor (¶43), a force or pressure sensor, a torque sensor, a metabolic energy measurement device, a muscle activity measurement device, a ground reaction force sensor, a heart rate sensor, and an insole force or pressure sensor.

As per Claim 11, Langlois further discloses wherein the at least one controller (60, 100, 100’, 1100, 1100’, 2100) is configured to optimize the objection function (as per signal from 120 to 130) until the objective function (as per signal from 120 to 130) reaches a maximum value or a minimum value, or when a predefined termination criterion is met (as per NO overshoot in 306 in Fig. 20) (Figs. 2A, 2B, 3, 14-16, 20; ¶153-165, 194-207).

As per Claim 12, Langlois further discloses wherein the predefined termination criterion is selected from the group consisting of: (i) a difference between evaluations of the objective function for successive adjustments to the at least one parameter of the at least one actuation profile falls below a predetermined threshold (as per NO overshoot in 306 in Fig. 20) (Figs. 2A, 2B, 3, 14-16, 20; ¶153-165, 194-207), (ii) a difference between successive adjustments to the at least one parameter of the at least 

As per Claim 14, Langlois further discloses wherein, in evaluating the objective function (as per signal from 120 to 130), the controller (60, 100, 100’, 1100, 1100’, 2100) is configured to determine whether the evaluation increased or decreased (as per overshoot in ¶194-200) from one or an average of preceding evaluations of the objective function (as per signal from 120 to 130) (Figs. 14-17, 20; ¶153-165, 194-207), and
wherein, in adjusting the at least one parameter (as per proportional and derivative gains) of the at least one actuation profile (as per signal from 130 to 144), the controller (60, 100, 100’, 1100, 1100’, 2100) is configured to continue adjusting the at least one parameter (as per proportional and derivative gains) in a same direction if the objective function (as per signal from 120 to 130) increased (as per overshoot in ¶194-200) from the one or the average of preceding evaluations, and adjust the at least one parameter (as per proportional and derivative gains) in an opposing direction if the objective function (as per signal from 120 to 130) decreased from the one or the average of preceding evaluations (Figs. 14-17, 20; ¶153-165, 194-207).

As per Claim 15, Langlois further discloses:
wherein the step of actuating includes actuating the at least one actuator (144) according to a first set of actuation profiles (as per look-up table 122) for a corresponding period (as per sample period of sensor 142), the first set of actuation profiles (as per look-up table 122) having variations in a value of the at least one parameter (as per proportional and derivative gains) (Figs. 2A, 2B, 3; ¶42-60, 131),
wherein the step of evaluating includes comparing evaluations of the objective function (as per signal from 120 to 130) taken by the at least one sensor (142) during each of the corresponding periods (as per sample period of sensor 142) to determine which of the actuation profiles (as per look-up table or lowest evaluation of the objective function (as per signal from 120 to 130) depending whether the objective function (as per signal from 120 to 130) is to be maximized or minimized, respectively (Figs. 2A, 2B, 3, 14-16; ¶42-60, 131, 153-165), and
wherein the step of adjusting includes generating a second set of actuation profiles (as per look-up table 122) with variations in the values of the at least one parameter (as per proportional and derivative gains) based on a derivative of the evaluation of the objective function (as per signal from 120 to 130) associated with the first set of actuation profiles (as per look-up table 122) (Figs. 2A, 2B, 3, 14-16; ¶42-60, 131, 153-165).

As per Claim 16, Langlois further discloses wherein the values of the at least one parameter (as per proportional and derivative gains) in the second set of actuation profiles (as per look-up table 122) are calculated as the corresponding values of the at least one parameter (as per proportional and derivative gains) in the first set of actuation profiles (as per signal from 130 to 144) plus the derivative of the evaluations of the objective function (as per signal from 120 to 130) associated with the first set of actuation profiles (as per look-up table 122) (Figs. 2A, 2B, 3, 14-16; ¶42-60, 131, 153-165).

As per Claim 17, Langlois further discloses wherein in at least an initial iteration of the steps of actuating, evaluating, and adjusting:
the step of actuating includes identifying the at least one parameter (as per proportional and derivative gains) to be optimized for maximizing or minimizing the objective function (as per signal from 120 to 130), and actuating the at least one actuator (144) according to two or more actuation profiles (as per look-up table 122) having different baseline values or sets of baseline values of the at least one parameter (as per proportional and derivative gains) to be optimized (Figs. 2A, 2B, 3, 14-16; ¶42-60, 131, 153-165), and
the step of adjusting includes defining, based on corresponding evaluations of the objective function (as per signal from 120 to 130) from the at least one sensor (142), a mathematical correlation or minimizing the objective function (as per signal from 120 to 130) (Figs. 2A, 2B, 3, 14-16; ¶42-60, 131, 153-165, 189-193); and
wherein in at least a subsequent iteration of the steps of actuating, evaluating, and adjusting:
the step of actuating includes actuating the at least one actuator (144) according to an actuation profile (as per look-up table 122) associated with the candidate value or the candidate set of values (Figs. 2A, 2B, 3, 14-16; ¶42-60, 131, 153-165, 189-193), and 
the step of updating includes updating the mathematical correlation (as per equation 34) based on a corresponding evaluation of the objective function (as per signal from 120 to 130) from the at least one sensor (142) (Figs. 2A, 2B, 3, 14-16; ¶42-60, 131, 153-165, 189-193).

As per Claim 25, Langlois discloses a wearable system (10) (Figs. 1, 2A-2B, 14-16; ¶40-49, 153-160) comprising:
an exosuit (20, 30, 40) configured to span one or more joints of a leg of a wearer (Fig. 1; ¶40-41);
at least one actuator (50/144) configured to generate a force in the exosuit (20, 30, 40) for assisting or promoting an improvement in a gait of the wearer (Figs. 1, 2A-2B, 14-16; ¶40-48, 54);
at least one sensor (142) configured to measure information (as per arrows into sensors 142 from environment 150 and actuator 144) for evaluating an objective function (as per signal from 120 to 130) associated with at least one of providing physical assistance to the wearer, an interaction between the exosuit and the wearer, and an operation of the exosuit (20, 30, 40) (Figs. 2A-2B, 14-16; ¶42-52, 153-160); and

actuate the at least one actuator (144) according to at least one actuation profile (as per signal from 130 to 144) during a gait cycle of the wearer (Figs. 2A, 2B, 3; ¶42-60),
evaluate the objective function (as per signal from 120 to 130) based on the information (as per arrows into sensors 142 from environment 150 and actuator 144) measured by the at least one sensor (142) to determine whether the evaluation of the objective function increased (as per overshoot in ¶194-200) or decreased from one or an average of evaluations of the objective function from preceding gait cycles (Figs. 2A, 2B, 3, 14-17, 20; ¶153-165, 194-207),
update a target value (as per “dynamically modify the compensated control parameters … or to modify the control parameters …, to generate tuned control parameters” in ¶155) of at least one parameter (as per proportional and derivative gains) of the at least one actuation profile (as per signal from 130 to 144) towards a target based at least in part on the objective function (as per signal from 120 to 130) (Figs. 2A, 2B, 3, 14-16; ¶153-165),
adjust the at least one parameter (as per proportional and derivative gains) of the at least one actuation profile (as per signal from 130 to 144) based on the updated target value (as per “dynamically modify the compensated control parameters … or to modify the control parameters …, to generate tuned control parameters” in ¶155) and the determination of whether the evaluation of the objective function increased (as per overshoot in ¶194-200) or decreased (Figs. 2A, 2B, 3, 14-17, 20; ¶153-165, 194-207), and 
continue (as per 324 in Fig. 20) to actuate, evaluate, update and adjust until the evaluation of the objective function (as per signal from 120 to 130) reaches a local maximum or a local minimum value, or when a predetermined termination criteria is met (as per NO overshoot in 306 in Fig. 20) (Figs. 2A, 2B, 3, 14-16, 20; ¶153-165, 194-207).

an exosuit (20, 30, 40) configured to span one or more joints of a leg of a wearer (Fig. 1; ¶40-41);
at least one actuator (50/144) configured to generate a force in the exosuit (20, 30, 40) for assisting or promoting an improvement in a gait of the wearer (Figs. 1, 2A-2B, 14-16; ¶40-48, 54);
at least one sensor (142) configured to measure information (as per arrows into sensors 142 from environment 150 and actuator 144) for evaluating an objective function (as per signal from 120 to 130) associated with at least one of providing physical assistance to the wearer, an interaction between the exosuit and the wearer, and an operation of the exosuit (20, 30, 40) (Figs. 2A-2B, 14-16; ¶42-52, 153-160); and
at least one controller (60, 100, 100’, 1100, 1100’, 2100) (Figs. 1, 2A-2B, 14-16; ¶40-52, 153-160) configured to:
identify two or more actuation parameters (as per proportional and derivative gains) to be optimized for maximizing or minimizing the objective function (as per signal from 120 to 130) (Figs. 2A-2B, 14-16; ¶42-52, 153-160);
actuate the at least one actuator (144) according to two or more actuation profiles (as per lookup table 122) having different sets of baseline values of the two or more actuation parameters (as per proportional and derivative gains) to be optimized (Figs. 1, 2A-2B, 14-16; ¶40-52, 153-160);
evaluate the objective function (as per signal from 120 to 130) for each of the two or more actuation profiles (as per lookup table 122) based on the information measured by the at least one sensor (142) (Figs. 1, 2A-2B, 14-16; ¶40-52, 153-160);
update a target value (as per “dynamically modify the compensated control parameters … or to modify the control parameters …, to generate tuned control parameters” in ¶155) of each of the two or 
define, based on the updated target values and corresponding evaluations of the objective function (as per signal from 120 to 130), a mathematical correlation (as per equation 34) between the two or more actuation parameters (as per proportional and derivative gains) and the corresponding evaluations of the objective function (Figs. 2A, 2B, 3, 14-16; ¶42-60, 131, 153-165, 189-193);
evaluate the baseline mathematical correlation (as per equation 34) to determine a candidate set of values of the two or more actuation parameters (as per proportional and derivative gains) for maximizing or minimizing the objective function (as per signal from 120 to 130) (Figs. 2A, 2B, 3, 14-16; ¶42-60, 131, 153-165, 189-193);
update the mathematical correlation (as per equation 34) based on a corresponding evaluation of the objective function for an actuation of the at least one actuator (144) according to an actuation profile (as per signal from 130 to 144) associated with the candidate set of values of the two or more actuation parameters (as per proportional and derivative gains) (Figs. 2A, 2B, 3, 14-16; ¶42-60, 131, 153-165, 189-193); and
continue (as per 324 in Fig. 20) to update the mathematical correlation (as per equation 34) until an evaluation of the objective function (as per signal from 130 to 144) reaches a global maximum or a global minimum value, or when a predetermined termination criteria is met (as per NO overshoot in 306 in Fig. 20) (Figs. 2A, 2B, 3, 14-16, 20; ¶153-165, 194-207).

As per Claim 27, Langlois further discloses wherein the controller (60, 100, 100’, 1100, 1100’, 2100) is configured to select an optimization approach based, at least in part, on a landscape (as per Fig. 17) of the objective function (as per signal from 130 to 144) (Figs. 2A, 2B, 3, 14-16, 20; ¶153-165, 194-207).

.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Langlois (US Pub. No. 2012/0283844) in view of Unluhisarcikli (US Pub. No. 2013/0226048).


Langlois does not expressly disclose wherein the operation includes one or a combination of a shearing or compressive force generated between the wearer and the exosuit; and a position of the exosuit on the wearer.
Unluhisarcikli discloses a control system for a lower extremity exoskeleton (300) in which information from sensors (304, 305, 307, 310) provide data describing operation of the exoskeleton (300) (Fig. 3; ¶50-51).  In one embodiment, the sensors (304, 305, 307, 310) describe one or a combination of a shearing or compression force (as per load cell 304) generated between the wearer and a brace (311, 312) of the exoskeleton (¶51, 57); and a position of the exosuit on the wearer.  Like Langlois, Unluhisarcikli is concerned with exoskeleton control systems.
Therefore, from these teachings of Langlois and Unluhisarcikli, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Unluhisarcikli to the system of Langlois since doing so would enhance the system by reducing the cost of the system in the event that suitable load cells are per Unluhisarcikli are cheaper to implement than corresponding sensors as per Langlois.

As per Claim 19, Langlois discloses all limitations of Claim 17.  Langlois further discloses:
wherein the at least one parameter (as per proportional and derivative gains) includes an actuation peak timing and an actuation offset timing (as per 306, 301, 318) (Figs. 2A, 2B, 3, 14-16, 20; ¶153-165, 194-207), and
wherein the objective function (as per signal from 120 to 130) is a locomotive efficiency of the wearer (Figs. 2A, 2B, 3, 14-16, 20; ¶153-165, 194-207).

See rejection of Claim 8 for discussion of teachings of Unluhisarcikli.  Unluhisarcikli further discloses wherein the one or more joints of the wearer include a hip joint (Fig. 3; ¶51).  According to Unluhisarcikli, hip positions may be used to estimate the gait phase (¶92).  Like Langlois, Unluhisarcikli is concerned with exoskeleton control systems.
Therefore, from these teachings of Langlois and Unluhisarcikli, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Unluhisarcikli to the system of Langlois since doing so would enhance the system by providing data to verify gait phase.

As per Claim 20, Langlois discloses all limitations of Claim 1.  Langlois further discloses:
wherein the at least one sensor (142) is configured to measure a rotational velocity (as per 138) of a joint (as per 40) of the wearer (Figs. 1, 2A-2B, 3; ¶40-60).
Langlois does not expressly disclose:
wherein the at least one sensor is configured to measure a force generated in the exosuit,
wherein the at least one controller is configured to calculate, based on the measurements from the at least one sensor, an average positive power delivered by the exosuit to the wearer.
See rejection of Claim 8 for discussion of teachings of Unluhisarcikli.  Unluhisarcikli further discloses:
wherein the at least one sensor (304, 305, 310, 307) is configured to measure a force generated (304) in the exosuit (311) (¶51, 57),
wherein the at least one controller (Figs. 3, 7-8; ¶51, 64-72) is configured to calculate, based on the measurements from the at least one sensor (304, 305, 310, 307), an average positive power delivered by the exosuit to the wearer (¶80).  In this way, the system avoids the need for direct measurement of all forces involved in the gait (¶80).


As per Claim 21, Langlois discloses all limitations of Claim 1.  Langlois does not expressly disclose:
wherein the at least one sensor is configured to measure a force or pressure between a foot of the wearer and a surface in the wearer's physical environment, and
wherein the at least one controller is configured to calculate, based on the measurements from the at least one sensor, a forward propulsive force of the wearer.
See rejection of Claim 8 for discussion of teachings of Unluhisarcikli.  Unluhisarcikli further discloses:
wherein the at least one sensor (304, 305, 310, 307) is configured to measure a force (307) or pressure between a foot of the wearer and a surface in the wearer's physical environment (¶51), and
wherein the at least one controller (Figs. 3, 7-8; ¶51, 64-72) is configured to calculate, based on the measurements from the at least one sensor (304, 305, 310, 307), a forward propulsive force of the wearer (¶76-82).
Therefore, from these teachings of Langlois and Unluhisarcikli, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Unluhisarcikli to the system of Langlois since doing so would enhance the system by reducing the cost of the system in the event that suitable sensors are per Unluhisarcikli are cheaper to implement than corresponding sensors as per Langlois.




wherein the at least one controller (60, 100, 100’, 1100, 1100’, 2100) is configured to calculate, based on the measurements from the at least one sensor (142), a ground clearance of the foot during the swing phase of locomotion (Fig. 8; ¶49, 73-76).
Langlois does not expressly disclose wherein the at least one sensor is configured to measure a dorsiflexion angle of the ankle joint during a swing phase of locomotion.
See rejection of Claim 8 for discussion of teachings of Unluhisarcikli.  Unluhisarcikli further discloses wherein the at least one sensor (304, 305, 310, 307; 613) is configured to measure a dorsiflexion angle of the ankle joint during a swing phase of locomotion (Figs. 3, 6-8; ¶51, 61-75).
Therefore, from these teachings of Langlois and Unluhisarcikli, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Unluhisarcikli to the system of Langlois since doing so would enhance the system by reducing the cost of the system in the event that suitable sensors are per Unluhisarcikli are cheaper to implement than corresponding sensors as per Langlois.

As per Claim 23, Langlois discloses all limitations of Claim 1.  Langlois does not expressly disclose:
wherein the at least one sensor is configured to measure a landing angle of a paretic foot of the wearer and a landing angle of a non-paretic foot of the wearer,
wherein the at least one controller is configured to calculate, based on the measurements from the at least one sensor, a difference between the landing angle of the paretic foot and the landing angle of the non-paretic foot, and
wherein the objective function is symmetry between the gait of the non-paretic leg and the gait of the paretic leg.

wherein the at least one controller (Figs. 3, 7-8; ¶51, 64-72) is configured to calculate, based on the measurements from the at least one sensor (304, 305, 310, 307), a difference between the landing angle of the paretic foot and the landing angle of the non-paretic foot (Figs. 3, 7-8; ¶51, 64-75), and
wherein the objective function (as per operation of feedback loop) is symmetry between the gait of the non-paretic leg and the gait of the paretic leg (Figs. 3, 7-8, 10-13; ¶48-51, 64-72, 76-94).
Therefore, from these teachings of Langlois and Unluhisarcikli, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Unluhisarcikli to the system of Langlois since doing so would enhance the system by reducing the cost of the system in the event that suitable sensors are per Unluhisarcikli are cheaper to implement than corresponding sensors as per Langlois.

As per Claim 24, Langlois discloses all limitations of Claim 1.  Langlois further discloses wherein the at least one controller (60, 100, 100’, 1100, 1100’, 2100) is further configured to:
monitor, in real-time (as per sample period of sensor 142), measurements from the at least one sensor (142) to detect a predetermined motion of the wearer (Figs. 2A, 2B, 3; ¶42-60, 131),
adjust, in real-time (as per sample period of sensor 142), the actuation profile (as per signal from 130 to 144) in reaction to detecting the predetermined motion (Figs. 2A, 2B, 3; ¶42-60, 131).
Langlois does not expressly disclose wherein the at least one controller is further configured to:
disregard information measured by the at least one sensor during the predetermined motion when optimizing the objective function.
See rejection of Claim 8 for discussion of teachings of Unluhisarcikli.  Unluhisarcikli further discloses wherein the at least one controller (Figs. 3, 7-8; ¶51, 64-72) is further configured to:

Therefore, from these teachings of Langlois and Unluhisarcikli, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Unluhisarcikli to the system of Langlois since doing so would enhance the system by attenuating noise from the sensors.

Claim 13, 28-29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Langlois (US Pub. No. 2012/0283844) in view of Herr (US Pub. No. 2013/0310979).

As per Claim 13, Langlois discloses all limitations of Claim 1.  Langlois does not expressly disclose wherein the controller is configured to use a gradient descent process in actuating, evaluating, and adjusting to optimize the objective function.
Herr discloses a system for controlling the leg of an exoskeleton (Fig. 1; ¶46, 48) in which a controller (1150) is configured use gradient descent when modeling the user’s muscles (Figs. 10-11; ¶192-196).  According to Herr, doing so minimizes mean squared error between feedback-driven activation and muscle activation estimates (¶195).  Like Langlois, Herr is concerned with exoskeleton control systems.
Therefore, from these teachings of Langlois and Herr, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Herr to the system of Langlois since doing so would minimize mean squared error between feedback-driven activation and muscle activation estimates.

As per claim 28, Langlois discloses all limitations of Claim 1.  Langlois does not expressly disclose wherein the controller is configured to optimize the objective function using a gradient-descent optimization approach.

Therefore, from these teachings of Langlois and Herr, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Herr to the system of Langlois since doing so would minimize mean squared error between feedback-driven activation and muscle activation estimates.

As per claim 29, Langlois discloses all limitations of Claim 1.  Langlois does not expressly disclose wherein the controller is configured to optimize the objective function using a Bayesian optimization approach.
Herr discloses a control system in which pattern recognition is implemented to govern control of an exoskeleton (¶25, 370).  In one embodiment, pattern recognition between the measured trajectory and the trajectory model involves Bayesian pattern classification (¶94, 177, 237).  According to Herr, Bayeian pattern classification is one among various suitable pattern recognition techniques including neural nets and fuzzy logic (¶94).  Like Langlois, Herr is concerned with exoskeleton control systems.
Therefore, from these teachings of Langlois and Herr, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Herr to the system of Langlois since doing so would enhance the system by reducing the cost of the system in the event that a suitable Bayesian process is the least expensive among suitable alternatives.

As per claim 31, Langlois discloses all limitations of Claim 1.  Langlois does not expressly disclose wherein the objective function is an energy expenditure of the wearer.

Therefore, from these teachings of Langlois and Herr, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Herr to the system of Langlois since doing so would improve the economy of walking humans.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Langlois (US Pub. No. 2012/0283844) in view of Florencio (US Pub. No. 2014/0249676), further in view of Herr (US Pub. No. 2010/0113980).

As per Claim 18, Langlois discloses all limitations of Claim 17.  Langlois does not expressly disclose:
wherein the controller is configured to use a Gaussian process to define the mathematical correlation, and
wherein, in evaluating the mathematical correlation, the controller is configured to use a Bayesian process to determine the candidate value or candidate set of values of the at least one parameter.
Florencio discloses a robot control system in which interactions between a robot (102) and a person (104) are governed by a Gaussian Process Regression algorithm (Figs. 1, 3; ¶27, 39, 42, 46-52).  In 
Herr discloses a control system in which pattern recognition is implemented to govern control of an exoskeleton (¶25, 370).  In one embodiment, pattern recognition between the measured trajectory and the trajectory model involves Bayesian pattern classification (¶94, 177, 237).  According to Herr, Bayeian pattern classification is one among various suitable pattern recognition techniques including neural nets and fuzzy logic (¶94).  Like Langlois, Herr is concerned with exoskeleton control systems.
Therefore, from these teachings of Langlois, Florencio, and Herr, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Florencio and Herr to the system of Langlois since doing so would enhance the system by optimizing the success rate of the system and reducing the cost of the system in the event that a suitable Bayesian process is the least expensive among suitable alternatives.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Langlois (US Pub. No. 2012/0283844) in view of Bedard (US Pub. No. 2004/0181289) and Herr (US Pub. No. 2013/0310979), 

As per Claim 32, Langlois discloses all limitations of Claim 1.  Langlois does not expressly disclose wherein the objective function is a power delivered by the exosuit to the wearer.
Bedard discloses an actuated prosthetic device (10) in which a controller (220) receives data from sensors (250) to power an actuator (16) (Figs. 1, 14; ¶43-46, 65).  In one embodiment, a power supply (240) in the form of a battery pack provides power to drive the actuator (16) (¶65-66).  Like Langlois, Bedard is concerned with prosthetic control systems.
Herr discloses a system for controlling the leg of an exoskeleton (Fig. 1; ¶46, 48) in which a controller (1150) operates to produce biomimetic positions, torques and impedance at the hip, knee, and ankle joints of a powered leg prosthesis, orthosis, or exoskeleton during walking and running gaits 
Therefore, from these teachings of Langlois, Bedard, and Herr, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Bedard and Herr to the system of Langlois since doing so would enhance the system by providing a power source as per Bedard for the actuators of Langlois and by optimizing operation of the actuators in view of an energy consumption model as per Herr.
Response to Arguments
Applicant's arguments filed 15 November 2021 have been fully considered as follows.

Applicant argues that the rejections under 35 USC 102 should not be maintained in view of the amendments because “As argued in the Amendment dated May 28, 2021, feedback control is different than optimization” (page 11 of Amendment).  However, as set forth in the 31 August 2021 Office action (see pages 18-26), Applicant’s assertions did not identify a distinction between the claimed invention and the teachings of the cited references.  Accordingly, Applicant’s arguments were not persuasive.

Applicant argues that the rejections under 35 USC 102 should not be maintained in view of the amendments because “While a feedback loop may seek to minimize the difference between the measured value of a parameter and the target value of that parameter (i.e., a feedback loop may seek to minimize the measured ‘error’ of a parameter), optimization updates the target value of the parameter itself toward a specific target (based on the objective function)” (page 11 of Amendment).  As previously discussed, the claim language did not recite “optimization” and Applicant’s assertions did not identify a distinction between the claimed invention and the teachings of the cited references.  Accordingly, Applicant’s arguments were not persuasive.

Applicant argues that the rejections under 35 USC 102 should not be maintained in view of the amendments in that “Because previously pending independent claim 1 included the concept of optimization while Unluhisarcikli describes only feedback control, Applicant argued in the Amendment dated May 28, 2021 that previously pending independent claim 1 patentably distinguished Unluhisarcikli” (page 11 of Amendment).  However, previously pending independent claim 1 did not necessarily include limitations directed to optimization.  Specifically, “optimization” is not recited in the claim language.  Further, “to optimize the objective function” in the claim language is, at best, an intended purpose of the claimed invention that is also an intended purpose of the feedback system of Unluhisarcikli (see ¶90-91, 96, 102 of Unluhisarcikli).  As such, Applicant’s assertion did not identify a distinction between the claimed invention and the teachings of the cited references.  Accordingly, Applicant’s arguments were not persuasive.

Applicant argues that the rejections under 35 USC 102 should not be maintained in view of the amendments because “the Examiner reiterates Applicant's argument, and, without identifying any flaws in Applicant's argument, simply states that ‘the claim language does not recite 'optimization updates the target value of the parameter itself toward a specific target as defined by the objective function’” (page 11 of Amendment).  Applicant does not dispute that the previously pending claim language did not recite “optimization updates the target value of the parameter itself toward a specific target as defined by the objective function”.  Further, Applicant does not dispute that Applicant’s arguments were directed to unclaimed embodiments rather than the claimed invention.  Given that these issues describe flaws in Applicant’s arguments, Applicant’s assertion is not consistent with the written record.

Applicant argues that the rejections under 35 USC 102 should not be maintained in view of the amendments because “independent claim 1 now recites that the at least one controller is configured to ‘update a target value of at least one parameter of the at least one actuation profile towards a target 

Applicant argues that the rejections under 35 USC 102 should not be maintained in view of the amendments because “the described and claimed process where target values of one or more parameters of an actuation profile are updated towards a target based at least in part on the objective function is not inherently or expressly disclosed by a standard feedback loop” (page 12 of Amendment).  However, no rejection involves comparing claim language to “a standard feedback loop”.  As previously discussed (see page 22 of 31 August 2021 Office action), “standard feedback control” is not a term set forth in the Specification, the claim language, or the cited references.  Applicant does not identify any definition for “standard feedback control” in the Specification, the claim language, or the cited references.  As such, Applicant’s assertions regarding “standard feedback control” involve characterizing the teachings of the cited references in a way that has no clear basis in the written record.  Accordingly, Applicant’s assertions regarding “standard feedback control” amount to attorney argument unsupported by evidence.  In this way, Applicant’s assertions regarding “standard feedback control” cannot identify a proper basis for finding that any rejection is improper.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664